Cite as: 556 U. S. ____ (2009)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
     CSX TRANSPORTATION, INC. v. THURSTON 

                  HENSLEY

 ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF

      APPEALS OF TENNESSEE, EASTERN DIVISION

              No. 08–1034. Decided June 1, 2009

   PER CURIAM.
   The Federal Employers’ Liability Act (FELA), 35 Stat.
65, as amended, provides that employees of common
carrier railroads may recover for work-related injuries
caused in whole or in part by their railroad-employer’s
negligence. See 45 U. S. C. §§51–60. In this case respon
dent Thurston Hensley sued petitioner CSX Transporta
tion, Inc., in Tennessee state court. Hensley, who was
employed by CSX as an electrician, alleged that the rail
road negligently caused him to contract asbestosis—a
noncancerous scarring of lung tissue caused by long-term
exposure to asbestos.
   Hensley sought pain-and-suffering damages from CSX
based on, among other things, his fear of developing lung
cancer in the future. The Court addressed this subject in
Norfolk & Western R. Co. v. Ayers, 538 U. S. 135 (2003),
and held that those types of damages are available in
certain FELA cases. The Court stated:
    “Norfolk presented the question whether a plaintiff
    who has asbestosis but not cancer can recover dam
    ages for fear of cancer under the FELA without proof
    of physical manifestations of the claimed emotional
    distress. Our answer is yes, with an important reser
    vation. We affirm only the qualification of an asbesto
    sis sufferer to seek compensation for fear of cancer as
    an element of his asbestosis-related pain and suffer
    ing damages. It is incumbent upon such a complain
2              CSX TRANSP., INC. v. HENSLEY

                         Per Curiam

    ant, however, to prove that his alleged fear is genuine
    and serious.” Id., at 157 (internal quotation marks,
    citation, and alteration omitted).
   At the close of a 3-week trial, Hensley and CSX submit
ted proposed jury instructions to the trial court. CSX
proposed two instructions—requests 30 and 33—related to
Hensley’s claim for fear-of-cancer damages. Request 30
stated the basic requirements to obtain those damages
under Ayers. Supp. Tech. Record, Exh. A, p. 4 (“Plaintiff is
also alleging that he suffers from a compensable fear of
cancer. In order to recover, Plaintiff must demonstrate . . .
that the . . . fear is genuine and serious”). Request 33
stated certain factors the jury could consider in applying
the Ayers standard. Id., at 5–6. The trial court denied
both requests over CSX’s objections, and the jury was not
instructed as to the legal standard for fear-of-cancer dam
ages. 17 Tr. 2410–2415; 20 id., at 2903–2904. After two
hours of deliberations, the jury found for Hensley and
awarded him $5 million in damages.
   The Tennessee Court of Appeals affirmed. 278 S. W. 3d
282 (2008). It described our opinion in Ayers as “specifi
cally limit[ed]” to the “narrow issue” of whether a FELA
plaintiff with asbestosis can recover for fear of cancer. 278
S. W. 3d, at 300. According to the Tennessee Court of
Appeals, Ayers “did not discuss or authorize jury instruc
tions on this issue, but merely ruled on substantive law.”
278 S. W. 3d, at 300 (internal quotation marks omitted).
The Tennessee Court of Appeals also reasoned that “little
if any purpose would be served by instructing the jury that
the plaintiff’s fear must be ‘genuine and serious.’ ” Ibid.
That is because “the mere suggestion of the possibility of
cancer has the potential to evoke raw emotions,” and
“[a]ny juror who might be predisposed to grant a large
award based on shaky evidence of a fear of cancer is
unlikely to be swayed by the language of Ayers.” Ibid.
                 Cite as: 556 U. S. ____ (2009)            3

                          Per Curiam

Instead, the Tennessee Court of Appeals stated, “it is for
the courts to serve as gatekeepers” by ensuring that fear
of-cancer claims “do not go to the jury unless there is
credible evidence of a ‘genuine and serious’ fear.” Ibid.
   CSX petitioned for certiorari, arguing that the Tennes
see Court of Appeals misread and misapplied this Court’s
decision in Ayers. CSX’s contention is correct. The ruling
of the Tennessee Court of Appeals, and the refusal of the
trial court to give an instruction, were clear error. Con
trary to the assertion of the Tennessee Court of Appeals,
the Ayers Court expressly recognized that several “verdict
control devices [are] available to the trial court” when a
FELA plaintiff seeks fear-of-cancer damages. 538 U. S., at
159, n. 19. Those “include, on a defendant’s request, a
charge that each plaintiff must prove any alleged fear to
be genuine and serious.” Ibid. CSX requested an instruc
tion on the substance of the genuine-and-serious standard,
and the trial court erred by not giving one.
   The reasons given by the Tennessee Court of Appeals for
upholding the denial of an instruction on the standard do
not withstand scrutiny. The court stated that instructing
the jury on the legal standard for fear-of-cancer damages
would have been futile because cancer touches many lives
and therefore “evoke[s] [jurors’] raw emotions.” 278 S. W.
3d, at 300. This is a serious misunderstanding of the
nature and function of the jury. The jury system is prem
ised on the idea that rationality and careful regard for the
court’s instructions will confine and exclude jurors’ raw
emotions. Jurors routinely serve as impartial factfinders
in cases that involve sensitive, even life-and-death mat
ters. In those cases, as in all cases, juries are presumed to
follow the court’s instructions. See Greer v. Miller, 483
U. S. 756, 766, n. 8 (1987). And the trial court in this case
correctly instructed the jury as to its legal duty to “follow
all of the instructions.” 20 Tr. 2882.
   Instructing the jury on the standard for fear-of-cancer
4               CSX TRANSP., INC. v. HENSLEY

                         Per Curiam

damages would not have been futile. To the contrary, the
fact that cancer claims could “evoke raw emotions” is a
powerful reason to instruct the jury on the proper legal
standard. Giving the instruction on this point is particu
larly important in the FELA context. That is because of
the volume of pending asbestos claims and also because
the nature of those claims enhances the danger that a
jury, without proper instructions, could award emotional
distress damages based on slight evidence of a plaintiff’s
fear of contracting cancer. But as this Court said in Ayers,
more is required. Although plaintiffs can seek fear-of
cancer damages in some FELA cases, they must satisfy a
high standard in order to obtain them. 538 U. S., at 157–
158, and n. 17. Refusing defendants’ requests to instruct
the jury as to that high standard would render it all but
meaningless.
   It is no answer that, as the Tennessee Court of Appeals
stated, courts can apply the Ayers standard when ruling
on sufficiency-of-the-evidence challenges. To be sure,
Ayers recognized that a “review of the evidence on dam
ages for sufficiency” is another of the “verdict control
devices” available to courts when plaintiffs seek fear-of
cancer damages. Id., at 159, n. 19. But a determination
that there is sufficient evidence to send a claim to a jury is
not the same as a determination that a plaintiff has met
the burden of proof and should succeed on a claim out
right. Put another way, a properly instructed jury could
find that a plaintiff’s fear is not “genuine and serious”
even when there is legally sufficient evidence for the jury
to rule for the plaintiff on the issue. That is why Ayers
recognized that sufficiency reviews and jury instructions
are important and separate protections against imposing
unbounded liability on asbestos defendants in fear-of
cancer claims.
   When this Court in Ayers held that certain FELA plain
tiffs can recover based on their fear of developing cancer, it
                 Cite as: 556 U. S. ____ (2009)            5

                          Per Curiam

struck a delicate balance between plaintiffs and defen
dants—and it did so against the backdrop of systemic
difficulties posed by the “elephantine mass of asbestos
cases.” Id., at 166 (internal quotation marks omitted).
Jury instructions stating the proper standard for fear-of
cancer damages were part of that balance, id., at 159,
n. 19, and courts must give such instructions upon a de
fendant’s request. The ruling of the Tennessee Court of
Appeals conflicts with Ayers. The trial court should have
given the substance of the requested instructions. See
also Hedgecorth v. Union Pacific R. Co., 210 S. W. 3d 220,
227–229 (Mo. App. 2006) (same).
  The petition for certiorari is granted. The motions for
leave to file briefs amici curiae of American Tort Reform
Association, et al.; Association of American Railroads; and
Washington Legal Foundation are granted. The judgment
of the Tennessee Court of Appeals is reversed, and the
case is remanded for further proceedings not inconsistent
with this opinion.
                                            It is so ordered.
                    Cite as: 556 U. S. ____ (2009)                  1

                       STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
      CSX TRANSPORTATION, INC. v. THURSTON 

                   HENSLEY

  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF

       APPEALS OF TENNESSEE, EASTERN DIVISION

                 No. 08–1034. Decided June 1, 2009

   JUSTICE STEVENS, dissenting.
   During his 33 years of employment at L&N Railroad
(now CSX Transportation, Inc., or CSX), respondent
Thurston Hensley was regularly exposed to a solvent that
eventually caused toxic encephalopathy, an incurable and
permanent form of brain damage that ended his ability to
work. He was also exposed to asbestos that gave rise to a
chronic pulmonary condition known as asbestosis. As we
have previously noted, asbestosis sufferers “have a signifi
cant (one in ten) risk of dying of mesothelioma, a fatal
cancer of the lining of the lung or abdominal cavity.”
Norfolk & Western R. Co. v. Ayers, 538 U. S. 135, 142
(2003).
   In addition to claiming damages for the economic inju
ries caused by those two diseases, Hensley sought dam
ages for his fear of developing cancer in the future. At
trial, CSX requested two jury instructions on this fear-of
cancer claim: The first stated that Hensley had the burden
of proving “that [his] fear is genuine and serious,” App. to
Pet. for Cert. 70a; the second illustrated ways in which
Hensley could prove that his fear was genuine and seri
ous.1 The trial court rejected both instructions and in
——————
  1 CSX’s second proposed charge (request 33) would have instructed

the jury: “In determining whether the Plaintiff has suffered emotional
distress resulting from any reasonable fear of developing cancer as a
result of his diagnosis of asbestosis, you must determine whether he
has demonstrated that his fear is genuine and serious. . . . In making
this determination, you may take into account whether or not the
2                 CSX TRANSP., INC. v. HENSLEY

                        STEVENS, J., dissenting

stead charged the jury in accordance with Tennessee’s
Pattern Jury Instructions for pain and suffering. See App.
to Brief in Opposition 14; id., at 19.
  The jury unanimously found CSX liable for negligently
causing Hensley’s brain damage and asbestosis, see App.
to Pet. for Cert. 58a, and awarded him $5,000,000 in
compensatory damages—an award CSX has never chal
lenged as excessive. App. to Brief in Opposition 23. Be
cause CSX did not request a special verdict or special
interrogatory, we do not know what portion (if any) of the
award was meant to compensate Hensley for his fear of
developing cancer.
  This Court’s decision to nullify the jury’s damages
award rests on the premise that footnote 19 in our opinion
in Ayers created a rule that requires trial judges, on a
defendant’s demand, to instruct the jury that any fear-of
cancer claim must be genuine and serious to be com
pensable. The footnote at issue states:
     “In their prediction that adhering to the line drawn in
     Gottshall and Metro-North will, in this setting, bank
     rupt defendants, the dissents largely disregard, inter
     alia, the verdict control devices available to the trial
     court. These include, on a defendant’s request, a
     charge that each plaintiff must prove any alleged fear
     to be genuine and serious, review of the evidence on
     damages for sufficiency, and particularized verdict
——————
Plaintiff has voiced more than a general concern about his future
health, whether or not he has suffered from insomnia or other stress
related conditions, whether or not he has sought psychiatric or medical
attention for his symptoms, whether he has consulted counselors or
ministers concerning his fear, whether he has demonstrated any
physical symptoms as a result of his fear, and whether he has produced
witnesses who can corroborate his fear.” App. to Pet. for Cert. 70a–71a;
see also Hedgecorth v. Union Pacific R. Co., 210 S. W. 3d 220, 227 (Mo.
Ct. App. 2006) (noting an identical instruction requested by Union
Pacific Railroad).
                 Cite as: 556 U. S. ____ (2009)             3

                    STEVENS, J., dissenting

    forms.” 538 U. S., at 159, n. 19 (citations omitted).
Naturally read, this footnote merely points out that a
defendant has the right to request a genuine-and-serious
instruction and that, if requested, such an instruction is
available to the trial court. It does not suggest that all
requests must be granted. And it certainly does not indi
cate that a court’s decision not to give the instruction
would be treated as per se reversible error. That was my
view of footnote 19 when I joined the Ayers majority.
   Since Ayers, two state appellate courts—the Tennessee
Court of Appeals in this case and the Missouri Court of
Appeals in Hedgecorth v. Union Pacific R. Co., 210 S. W.
3d 220 (2006), cert. denied, 552 U. S. ___ (2007)—have
read footnote 19 as I do. These courts have understood
that the primary duty of the trial court is to serve as a
gatekeeper, refusing to allow the jury to award fear-of
cancer damages absent evidence that the fear was genuine
and serious. Both courts affirmed decisions to reject genu
ine-and-serious instructions and to rely instead on general
pain-and-suffering instructions to charge the jury. In so
doing, they rightly noted that Ayers focused on whether
fear-of-cancer claims were cognizable under the Federal
Employers’ Liability Act (FELA), 45 U. S. C. §§51–60, and
that it “did not discuss or authorize jury instructions.”
Hedgecorth, 210 S. W. 3d, at 229; see 278 S. W. 3d 282,
330 (Tenn. App. 2008) (case below).
   These courts have read Ayers correctly. Immediately
after the disputed statement in footnote 19, we made clear
that we were passing, “specifically and only, on the ques
tion whether this case should be aligned with those in
which fear of future injury stems from a current injury, or
with those presenting a stand-alone claim for negligent
infliction of emotional distress.” 538 U. S., at 159. In
siding with the former option, we consulted and followed
the common-law view that “pain and suffering damages
4               CSX TRANSP., INC. v. HENSLEY

                     STEVENS, J., dissenting

may include compensation for fear of cancer when that
fear accompanies a physical injury.” Id., at 148 (internal
quotation marks omitted). We had no occasion to, and
therefore did not, offer a federal common-law rule that
would displace the various pain-and-suffering instructions
routinely given to juries. In fact, we specifically took issue
with the “the dissents’ readiness to ‘develop a federal
common law’ to contain jury verdicts under the FELA.”
Id., at 158, n. 17. Yet, inexplicably, the Court today reads
Ayers—in dicta no less—to have done precisely what it
criticized.
   In its rush to reverse the Tennessee Court of Appeals,
the Court issues a mandate that is bound to invite further
questions. For instance, if it is per se error for the trial
court to deny a request for a genuine-and-serious instruc
tion, is it also per se error to fail to employ particularized
verdict forms? After all, that too is a verdict control device
listed in footnote 19. Id., at 159, n. 19. How much discre
tion, if any, is accorded the trial court to decide which
devices are necessary? Is the list of verdict-control devices
identified in Ayers exhaustive? The risk that the Court’s
opinion will generate more confusion than clarity is inher
ent in a summary decisional process that does not give the
parties an opportunity to brief and argue the merits.
   A $5,000,000 verdict may well justify careful review of
all claims of error. But the Court’s foray into error correc
tion is not compelled by Ayers. A proper reading of Ayers
and an appropriate amount of respect for the jury in this
case should have counseled the Court to stay its hand.
Instead, it authorizes a fresh review of the jury’s damages
award in response to the possibility that the jury decided
to compensate Hensley for his fear of cancer without con
cluding that his fear was genuine and serious. Yet, as a
practical matter, it is hard to believe the jury would have
awarded any damages for Hensley’s fear of cancer if it did
not believe that fear to be genuine and serious. The trial
                     Cite as: 556 U. S. ____ (2009)                    5

                        STEVENS, J., dissenting

court instructed the jury that while Hensley had “no obli
gation to prove with mathematical certainty such intangi
ble things as pain and suffering or loss of enjoyment of
life,” he did have to prove “that a loss has, indeed, oc
curred.” App. to Pet. for Cert. 62a. This is an unwise
summary disposition.2
   Accordingly, I respectfully dissent.




——————
  2 Although the Court concludes that the trial court erred by not giving

a genuine-and-serious charge, the question whether the instructional
error was nevertheless harmless remains open to review on remand by
the Tennessee Court of Appeals. Cf. Hedgpeth v. Pulido, 555 U. S. ___
(2008) (per curiam); Neder v. United States, 527 U. S. 1 (1999); Rose v.
Clark, 478 U. S. 570 (1986).
                  Cite as: 556 U. S. ____ (2009)           1

                    GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
     CSX TRANSPORTATION, INC. v. THURSTON 

                  HENSLEY

  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF

       APPEALS OF TENNESSEE, EASTERN DIVISION

               No. 08–1034. Decided June 1, 2009

   JUSTICE GINSBURG, dissenting.
   The Court’s opinion in Norfolk & Western R. Co. v.
Ayers, 538 U. S. 135 (2003), would support this plain and
simple instruction: “It is incumbent upon [the plaintiff] to
prove that his alleged fear [of cancer] is genuine and seri
ous,” id., at 157. The defense-oriented instructions re
quested, however, were far more elaborate, compare ante,
at 2 (per curiam), with App. to Pet. for Cert. 70a–71a, and
the trial court rightly refused to give them. Nothing in
Ayers required the court to deliver, on its own initiative, a
fitting substitute. I would therefore deny the petition for
certiorari and dissent from the Court’s summary reversal.